Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/2021.
Applicant’s election without traverse of 1-9 in the reply filed on 03/31/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Steed (US20170050769A1).
Regarding claim 1, Steed disclose a liner assembly, of the type utilized as a wear item in the interior of a comminution mill from the media and charge (paragraphs 0002-0003), comprising: 
a) a body (figs.1 and 2: (200)) having a length, width, and depth, the body located within the comminution mill and further having a void (fig.2: (216)) formed in a portion of the body (paragraph 0029); 
and b) a sensor (fig.2: (218)) located in the void in the body, the sensor arranged and configured to measure a change in the depth of the body (paragraphs 0029 and 0039: sensor (218) having a wear-detection module).  

Regarding claim 2, Steed disclose the sensor is an ultrasonic sensor (paragraphs 0039 and 42: ultrasound-based wear-detection module).  

Regarding claim 3, Steed disclose including an acoustic sensor for generating a signal indicative of the number of strikes on the liner assembly from the media and charge during operation of the comminution mill (paragraphs 0039 and 42: an audio sensing module).  

Regarding claim 4, Steed disclose including an accelerometer sensor for generating a signal indicative of the intensity of strikes on the liner assembly from the 

Regarding claim 5, Steed disclose an inertial sensor for generating a signal indicative of the relative position of the liner assembly within the comminution mill during operation of the comminution mill (paragraphs 0039: acceleration sensing module and a velocity sensing module, corresponding to inertial sensor “see the definition of the inertial sensor below”) (paragraph 0044: sensing the vessel rotating speed).  


    PNG
    media_image1.png
    366
    839
    media_image1.png
    Greyscale
















Regarding claim 6, Steed disclose an RFID tag, whereby the location of the liner assembly within the comminution mill may be registered upon installation of the liner assembly within the mill ((paragraph 0039: RFID).  

Regarding claim 7, Steed disclose a) the sensor is an ultrasonic sensor (paragraph 0039: ultrasound-based wear-detection module); and 
b) further including: i) an acoustic sensor for generating a signal indicative of the number of strikes on the liner assembly from the media and charge during operation of the comminution mill (paragraph 0039: an audio sensing module);  
ii) an accelerometer sensor for generating a signal indicative of the intensity of strikes on the liner assembly from the media and charge during operation of the comminution mill (paragraphs 0039 and 43: acceleration sensing module, sensing the material movement); 
iii) an inertial sensor for generating a signal indicative of the relative position of the liner assembly within the comminution mill during operation of the comminution mill (paragraph 0039: acceleration sensing module and a velocity sensing module, corresponding to inertial sensor “ see the definition of the inertial sensor above”) (paragraph 0044: sensing the vessel rotating speed; and 
iv) an RFID tag, whereby the location of the liner assembly within the comminution mill may be registered upon installation of the liner assembly within the mill (paragraph 0039: RFID).  


Regarding claim 8, Steed disclose a data transmission unit connected to the sensor, wherein the data transmission unit receives data from the sensor on the change in the depth of the body for subsequent transmission (paragraph 0039: transmitter).  

Regarding claim 9, Steed disclose wherein the data transmission unit is located at least partly within the body (paragraph 0039: the transmitter is located within the body (200)).


Claim 1 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Steed (US20150362306A1).
Regarding claim 1, Steed disclose a liner assembly, of the type utilized as a wear item in the interior of a comminution mill from the media and charge (paragraphs 0002-0003), comprising: 
a) a body (figs.1-3: (200)) having a length, width, and depth, the body located within the comminution mill and further having a void (fig.3: (212)) formed in a portion of the body (paragraph 0024); 
and b) a sensor (fig.3: (214)) located in the void (fig.3: (212)) in the body, the sensor arranged and configured to measure a change in the depth of the body (paragraphs 0024 and 0030: wear indication device (200)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725